Cite as 2016 Ark. 465


              SUPREME COURT OF ARKANSAS

                                               Opinion Delivered: December   15, 2016

IN THE MATTER OF CHIEF
JUSTICE HOWARD W. BRILL




                                    PER CURIAM




        Upon completion of his sixteen-month term as Chief Justice of the Supreme Court

 of Arkansas, the court expresses its appreciation to Chief Justice Howard W. Brill for his

 dedicated service to the State of Arkansas and to this court.

        Chief Justice Brill graduated from Duke University and earned his J.D. from the

 University of Florida Law School, where he was editor-in-chief of the law review. He later

 earned an L.L.M. from the University of Illinois.

        Chief Justice Brill served as a judicial law clerk to Judge Robert T. Mann, District

 Court of Appeal, Florida, from 1970 to 1971, and he practiced law at Spector, Taber &

 Tappa in Rock Island, Illinois, from 1973 to 1975. In 1975, he began his teaching career

 at the University of Arkansas School of Law and was named the Vincent Foster Professor of

 Legal Ethics and Professional Responsibility in 1998. During his tenure at the University

 of Arkansas School of Law, he taught professional responsibility, remedies, civil procedure,
                                   Cite as 2016 Ark. 465

and domestic relations. He also taught special topic courses on Baseball and the Law, as well

as Arkansas Constitutional Law. He received numerous teaching awards over the span of

five decades. Chief Justice Brill also spent time as a Peace Corps volunteer in Sokoto,

Northern Nigeria.

         Governor Asa Hutchison appointed him Chief Justice to the Arkansas Supreme

Court in September 2015. We thank Chief Justice Brill for his many contributions to this

court.




__________________________________                __________________________________
Justice Paul E. Danielson                         Justice Karen R. Baker


_________________________________                 __________________________________
Justice Courtney Hudson Goodson                   Justice Josephine Linker Hart


_________________________________                 __________________________________
Justice Rhonda K. Wood                            Justice Robin F. Wynne




                                             2
                                       SUPREME COURT OF ARKANSAS

                                                                              opinion DeËvered: December 15, 2076


IN THE M,\TTER OF CHIEFJUSTICE
HO.WARD W. BRILL




                                                                  PER CURIA'M


             Upon completion of his sixteen-month term          as   ChiefJustice of the Supreme Court ofArkansas, the court expresses its

 appreciation to ChiefJustice Howard W. Brill for his dedicated service to the State ofA¡kansas and to this court.

             ChiefJustice Brill graduated from Duke LJniversity and earned his J.D. from the University of Florida Law School,

 where he was editor-in-chief of the law review. He later earned an L.L.M. from the Universiry of lllinois.

             ChiefJustice Brill served   as a judicial   law clerk toJudge Robert T. Mann, District Court of Appeal, Florida, fron 7970

 to   1.971, and he practiced       law at Spector, Taber & Tappa in Rock Island, Illinois, frorn 1.973 to 1975. \n'1.975, he began his

 teaching career at the University of Arkansas School of Law and was named the Vincent Foster Professor of Legal Ethics and

 Professional Responsibiliry         in 1998. During      his tenure at the Univenity of Arkansas School of Law, he taught professional

 responsibility, remedies, civil procedure, and domestic relations. FIe also taught special topic courses on Baseball and the Law,

 as   well   as Arkansas   Constitutional Law. He received numerous teaching awards over the span of five decades. ChiefJustice

 Brill also spent time     as a Peace Corps    volunteer in Sokoto, Northern Nigeria.

             Governor Asa Hutchison appointed him ChiefJustice to the Arkansas Supreme Court in September 201,5.'We thank

 ChiefJustice Brill for his many contributions to this court.




                                a




 Justice Paul E. Danielson                                                                Justice           Baker




 Justice C             Hudson




 J                          ood                                                           J         Robin F.'Wynne